United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     July 30, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-10184
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

                      JOHN WESLEY CRITES, III,

                                                  Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:01-CR-168-ALL-G
                      --------------------

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     In this expedited appeal, John Wesley Crites, III, challenges

the 11-month sentence imposed following the revocation of his

supervised release.    He maintains that his placement in Criminal

History Category III at his original sentencing was error.              He

argues that the sentence should be vacated and the case remanded to

the district court, based on the district court’s statement that it

lacked authority to recalculate his criminal history score when

sentencing Crites following the revocation of Crites’s supervised


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
release.

     The Sentencing Guidelines do not provide guideline ranges for

sentences   upon   revocation   of   supervised   release;   rather,   the

Guidelines set forth policy statements, which are advisory only.

See United States v. Headrick, 963 F.2d 777, 779-80 (5th Cir.

1992).   Thus, this court will uphold a sentence imposed following

the revocation of supervised release “unless it is in violation of

law or is plainly unreasonable.”         United States v. Teran, 98 F.3d

831, 836 (5th Cir. 1996).

     Crites has failed to show that the 11-month sentence imposed

by the district court violated the law or that the sentence was

plainly unreasonable.    See id.     Accordingly, the judgment of the

district court is AFFIRMED.




                                     2